Citation Nr: 0523380	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory problem.

2.  Entitlement to service connection for a right leg/knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1958 to February 
1962.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran withdrew his prior request for a Travel Board 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has argued that his right knee injury in service 
is the only injury he has previously had to that limb, and 
that his current problems must be considered attributable 
thereto.

Service medical records show that at the time of his entrance 
examination in September 1958, the veteran gave a history of 
having been in an auto accident in 1951, at which time he 
said he had experienced a broken right shoulder, a fractured 
right leg, and that he had residual scarring of the right 
leg.

Inservice clinical records confirm that on one or more 
occasions in service, the veteran twisted or otherwise 
injured his right lower extremity including experiencing some 
sort of tendon injury.

It is unclear what the exact right knee problem is at 
present, although the veteran has said that he had right knee 
bursitis, as well as bursitis in other joints.

With regard to his current respiratory problems, for which he 
has undergone ongoing VA care, the veteran reports that he 
had three separate incidents of exposure to gas (tear, 
mustard and perhaps others) in service during testing 
procedures including at Ft. Chaffee, AR in 1959; and that 
this is the cause of his current respiratory disability.  

The clinical records show some signs of respiratory problems 
or bronchitis in service.  However, there is no 
identification in service (either of veteran specifically, or 
his unit),of any exposure inservice to gas.

In neither issue has there been a VA examination undertaken 
to assess the probability of a relationship to service, nor 
is there a medical opinion in that regard.

Moreover, it is unclear that the veteran is fully aware of 
the nature of the evidence required to support his claim, 
including chronicity, nor that VA has an obligation to assist 
in obtaining such.

Therefore, the Board finds that it would be helpful to all 
parties to remand the case for additional development, as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Specifically, the veteran should 
be asked to provide clinical data with 
regard to his pre-service right lower 
extremity injury, including X-rays; as 
well as any clinical records he may have 
for post-service treatment of such right 
lower extremity disability or injury 
including relating to his right knee.  
The RO should assist him in obtaining 
such evidence, which should then be 
attached to the claims file.

2.  The veteran should be examined by VA 
respiratory and orthopedic specialists to 
determine the exact nature of all current 
respiratory and right leg/knee problems, 
and the probable etiology of each.  The 
evidence must be made available to the 
examiners prior to their review of the 
case.  The veteran should be advised of 
the need to report for the examination 
pursuant to 38 C.F.R. § 3.655.  All 
necessary laboratory and other testing 
including X-rays should be accomplished.  
If there was any identifiable change in 
the pre-service right lower extremity 
problems in or as a result of inservice 
injury, the examiner should so note, and 
identify the evidence that supports such 
a conclusion.  

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory to the veteran, a SSOC 
should be prepared, and the veteran and 
his representative should be given a 
reasonable opportunity to respond.  
Thereafter the case should be returned to 
the Board for further appellate review.  
The veteran need do nothing further until 
so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


